                      Case 5:18-cv-07677-NC Document 273 Filed 09/15/21 Page 1 of 7




       1
         MALE PRISONERS .,OF HOUSING UNIT                                                                                                                                     FILED
         -2-t'.A. 4 l)
                                                                                                                                                                          SEP 13 2021
,


       2 SANTA RITA 'JAIL
         5325 BRODER BLVD                                                                                                                                                SUSAN Y.
       3 DUBLIN,CA 94568                                                                                                                                       5A EAK, U.S. DISTSRIOONG
                                                                                                                                                              N TH DISrAIC          CT co   RT
                                                                                                                                                                             T OF CALIF
       4
                                                                                                                                                                                            7)
           Attorneys for Plaintiffs
       5
       6                                                UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
       7
       8                                            SAN FRANCISCO/OAKLAND DIVISION

       9
      IO
            ASHOK BABU,ROBERT BELL,
      11    IBRAHIM KEEGAN-HORNSBY,
            DEMAREAJOHNSON,BRANDON                                                                      No. 3:19-cv-07423JSC
      12    JONES,STEPHANIE NAVARRO,                                                                    MEN OF SANTA RITAJAIL HOUSING
      13    ROBERTO SERRANO,and ALEXANDER


    !::
                                                                                                        UNIT 4'S REQUEST TO DELAY HEARING
            WASHINGTON on behalf of themselves and                                                      ON PRELIMINARY APPROVAL OF
            all others similarly situated.                                                              CLASS ACTION SETTLEMENT
                            Plaintiffs,                                                                 Date: September 22,2021
      16             vs.                                                                                Time: 1 p.m.
      17                                                                                               Hon. Nathanael Cousins,presiding
      18   ALAMEDA COUNTY SHERIFF'S OFFICE,et                                                          Action filed: January 4,2018
           al.,
      19                Defendants.
      20
                     We are men prisoners,both pretrial and post convicted,currently incarcerated in Santa Rita
      21 Jail in Housing Unit 4.
                                 1)
      22          We just learned that there has been a motion filed for preliminary approval of the consent
      23   decree.
      24             We believe that we are members of the class and that we will be impacted by this consent
      25   decree.
      26             None ofus have received any information regarding the specifics of the settlement. We are
      27   concerned because none of the lawyers or experts in the Babu case has come to us to investigate.
      28   What we have viewed is that over the years,when someone wants to talk to a prisoner,the sheriff


                       MEN PRISONERS REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                             Bab11, et al, et al v. Alameda Coullly Sheriff's Office United States District Court, Northern District of California, Case No. S: 18-cv-07677
                    Case 5:18-cv-07677-NC Document 273 Filed 09/15/21 Page 2 of 7

__/


       1   deputies will come the day before,select who is going to talk,and tell that person what to say.
       2   Usually,that person is a pod worker,or someone like a pod worker,who always goes along with
       3   what the deputy says or wants.
       4           When there's someone who is doing an inspection,the deputies will come and clean up the
       5   housing unit,or hide any problems before the inspection,so that everything looks right even though
       6   normally it isn't right.
       7           We are concerned that because the Court has already set the hearing date for final approval,
       8   that the court's review is going to be cursory and a rubber stamp.
       9           We are concerned because we know that Rosen Bien Galvin and Grunfeld (RBGG) is
      10   supposed to represent us,but has never talked to us.
      11           We are concerned because we know that (RBGG) is supposed to represent us,but has never
      12   consulted with any of the community organizations that provide support for us,such as the Ella Bake
      13   Center and the National Lawyer's Guild,who actually are here regularly talking to us,taking our
      14   phone calls,and helping us.
      15           We are concerned because this settlement gives RBGG a lot of attorneys fees,millions,and
      16   this gives them an incentive for a settlement, when many of the terms do not actually benefit us, or do
      17   not improve conditions,or may actually make life even more difficult.
      18           We believe that there may be serious problems with this settlement agreement and that the
      19   attorneys for the plaintiff and defendant should be required to speak with community organizations
      20   and other people who support prisoners before the court weighs in on the appropriateness of this
      21   settlement agreement.
      22           We have serious concerns about the jail being the one who provides mental health services.
      23   Right now,every day,the jail violates our HIPAA rights because a deputy stands there when we
      24   receive medical services or mental health services,and a deputy,who is not medically trained will
      25   intervene or interfere or tell the medical provider what to do. Often a deputy will say that a prisoner
      26   who is suffering is "faking it" and should be ignored.
      27           Therefore,we request that:
      28           1) We be provided complete copies of the motion and settlement agreement;

                                                                                                2

                      MEN PRISONERS REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                            Babu, et al, et al v. Alameda County Sheriff's Office United States District Court, Northern District of California, Case No. S: I 8-<:v-07677
            Case 5:18-cv-07677-NC Document 273 Filed 09/15/21 Page 3 of 7




 1         2) That the hearing for preliminary approval be continued at least 90 days after we are
 2            provided copies of the motion and settlement agreement so that we have time to review
 3            the settlement agreement and consult with our attorneys.
 4         3) That prisoners and their representatives be provided the opportunity to be heard at the
 5            hearing for preliminary approval;
 6         4) That we have the opportunity to seek legal representation to represent us in these matters;
 7            and,
 8         5) That the hearing date for the final approval be vacated and that any hearing for fmal
 9            approval not be set for at least 180 days the a hearing for preliminary approval in which,
10            we have an opportunity to be heard.
11         6) Other comments:                       C)\)�             Cc
12
13
14
15
16
17   Dated: August 31,2021                                                  Respectfully submitted,
18                                                                             MEN PRISONERS OF HOUSING UNIT 4
19
20
     Michael Lockhart
21
22
23
24
25
     Print Name                                                                Signature
26
27
28

                                                                                         3

             MEN PRISONERS REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                     Babu, et al, et al v. Alameda Co1111/y Sheriff's Office United States District Court, Northern District of California, Case No. S: J 8-cv-07677
                        Case 5:18-cv-07677-NC Document 273 Filed 09/15/21 Page 4 of 7


--------- ----
             1
                 Print Name                                                             Signature
             2
             3
             4
             5
                 Print Name
             6                                                                                                                            /
                                                                                                                                         /


             7
             8                                                                             l
             9
                                                                                           L(
                 Print Name                                                             Signature
            10
            11
            12
            13
                 Print Name
            14
            15
            16
            17   0tv� Gt2rff 10
                 Print Name
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
                                                                                                  4

                         MEN PRISONERS REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                              Babu, et al, et al v. Alameda Cou11ty Sheriff's Office United States District Court, Northern District of California, Case No. S: I 8-<:v-07677
             Case 5:18-cv-07677-NC Document 273 Filed 09/15/21 Page 5 of 7




       Eduqf� Tw:ne
1
2
     Print Name                                                            Signature
3
4
5
6
7    Print Name
                                     ,/                                     Signature

8
 9
lO   IE:f.!Ml k 1 )£f[MtJAH
11   Print Name
12
13

;; th,\� Moss
     Print Name                                                             Signature
16
17
18
19   Print Name                                                             Sign

20
21                                                                                                                                                                 -
22
     Print Name
23
24
25
26   lr-1/VOr-
     Print Name
                    <;--, M:\?'5PO
                                                                            Signature
27
28
                                                                                       5

              MEN PRISONERS REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                   Babu, et al, et al v. Alameda County Sheriff's Office United States District Court. Northern District of California, Case No. S: I 8-cv-07677
             Case 5:18-cv-07677-NC Document 273 Filed 09/15/21 Page 6 of 7




                                                                            s·��
                                                                              ature
 2
 3



     Print Name
 6
 7


      Ju At-t Re> PR.\ c,uf:t.
 8
 9
10   Print Name                                                             Si�

II
12
13   ��              brc�
14   Print Name                                                             Signature
15
16
11   .Dar£ H,c,kmao                      Jr
     Print    e                                                             S1gna
18
19
20
21                                                               "f_j '"t 2- "·
     Print Name                                                       Signature
22
23
24
25
     Print Name                                                              ·�
                                                                            s1gnature
26
27
28

                                                                                      6

              MEN PRISONERS REQUEST TO CONTINUE THE HEARING FOR PRELIMINARY APPROVAL
                   Babu, et al, et al v. Alameda Cou11ty Sheriff's Office United States District Court, Northern District of California, Case No. 5: 18-cv-07677
               Case 5:18-cv-07677-NC Document 273 Filed 09/15/21 Page 7 of 7




- CIT


- "Phanes drc>1 ea,\\5 be�e £CV\e, "3 U-1? 0nd f-a.ke rwtmey
 � }k ca)( 011y·w�5
-All +k -fd SZ>lcl on wa+�en �r0 Peo\ tv '7�r iai--c:-s lrorvi. �71               11


1<:> "::5vy,, nb hea(.Jti;er- �\+-erraA,JeS'            CA11\e£5- \jlJVL ore. alferf'ic 1-o

5Dt
- Pepµ-1.les :f'i; I +D gtve                 +i/"Y\.€.. 6(1. o.. req1,c,1a.r-
                                      iJ.S: DIK �
 ���,, d&VZ(Lag LK5 OMr r��l,J Jp £h�e.,- rw/_ ,e)<er-u�
- lev�s lt2GK u.,s lA1,) ecu-ly wb__o_ci:Q� � • 41 ba.s �                              0


d:D �\V� 1:\,LM ()... ,@<:!. z»'\ fD..
- be - "              ut\c.-k      - rtvt m-
hut
             o.re
                efv            (\   <AV\       ,   *�
                                                  �n le, w'\ 7-nr,al-e_
                                                                t)0-y:


                             ---             ·-·-   ---------- ------ - -- •--   --------
